Title: From Thomas Jefferson to James Maury, 13 November 1787
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Paris Nov. 13. 1787.

I received your favor of Oct. 25. the day before yesterday only. It would be needless for me therefore to add to what you already know on the subject of peace and war. The principal minister here is so intent on domestic improvements, and on peace as necessary to give leisure for them, that it will not be his fault if it be disturbed again. It will be equally unnecessary for me to give you a formal attestation of your being a citizen of the United states. Should any occasion for it arise hereafter I shall be always ready to certify it.—With respect to tobacco the contract with Mr. Morris and the order of Berni cease with this year. I am obtaining an arrangement for the five years which yet remain of the present lease to the farmers general, by which they will be obliged to take all the tobacco for which they shall have occasion from America,  except about one fifth Northern, which they represent as necessary. They will be obliged to take such only as comes directly from America, without having touched at any European port, in French or American bottoms, and to make the purchase in France. It will be particularly watched that they purchase not a single hogshead in England. By this I hope to have completely effected the diverting so much of the tobacco trade as amounts to their own consumption from England to France. I am glad to find also by your letter that this operation will have the effect to raise the price of this commodity at the English market. 24000 hhds. of tobacco a year, less at that market than heretofore, must produce some change, and it could not be for the worse. The order to the farmers will name only 14,000 hhds. a year, but it is certain they must extend it themselves nearly or quite to 24,000, as their consumption is near 30,000. I am endeavoring to bring hither also, directly, the rice of America, consumed in this country. At present they buy it from London. I am of opinion they could consume the whole of what is made in America, especially if the rice states will introduce the culture of the Piedmont and Egyptian rices also, both of which qualities are demanded here in concurrence with that of Carolina. I have procured for them the seed from Egypt and Piedmont. The indulgences given to American whale oil will ensure it’s coming here directly. In general I am in hopes to ensure here the transportation of all our commodities which come to this country, in American and French bottoms exclusively, which will countervail the effect of the British navigation act on our carrying business. The returns in French instead of English manufactures will take place by degrees. Supposing that these details cannot but be agreeable to you as a merchant and as an American, I trouble you with them; being with much sincerity and on all occasions, Dear Sir Your friend & servant,

Th: Jefferson

